Citation Nr: 1219360	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-13 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low back syndrome with levoscoliosis and thoracic osteophytosis beginning November 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel




INTRODUCTION

The Veteran served on active duty from December 1988 to December 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

When this case was before the Board in September 2010, it was decided in part and remanded in part.  It is now before the Board for further appellate action.

As noted in the September 2010 Board decision, an August 2008 rating decision granted service connection for nerve damage to the right leg as associated with the service-connected low back syndrome with levoscoliosis and thoracic osteophytosis and assigned a 10 percent evaluation, effective in December 2007.  The Veteran has not appealed the evaluation or effective date assigned.  

This claim was previously remanded by the Board in September 2010 for further evidentiary development.  Specifically, the RO/AMC was instructed to provide the Veteran with a VA examination and obtain VA treatment records.  Review of the Veteran's VA claims file reflects that examinations were requested by the AMC and scheduled in September 2010 and September 2011.  The Veteran failed to report to either examination.  The Veteran was notified that failure to report for these examinations could result in a loss of benefits.  See a letter to the Veteran dated in September 2011.  To date, the Veteran has not responded. 

Therefore, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47   (1999). 
The Veteran requested a Board hearing in Washington, D.C.  The hearing was scheduled for July 12, 2010, and the Veteran was notified.  The Veteran failed to report for the hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why she was unable to appear for the scheduled hearing, and she has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.702(d) (2011). 

Referred issue

The September 2010 Board decision granted a separate 10 percent evaluation for mild incomplete paralysis of the sciatic nerve, right lower extremity, prior to September 4, 2007.  Subsequent to the issuance of the Board decision, the RO incorrectly assigned a 10 percent evaluation for mild incomplete paralysis of the sciatic nerve of the right lower extremity beginning September 4, 2007 and not prior to September 4, 2007.

The assignment of a proper effective date for a separate 10 percent evaluation for mild incomplete paralysis of the sciatic nerve, right lower extremity, in accordance with the September 2010 Board Order is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

Following the Board's September 2010 remand, the Veteran failed, without good cause or adequate reason, to report for VA examination September 2011 which was scheduled to assess her low back syndrome with levoscoliosis and thoracic osteophytosis for the period beginning November 1, 2007.



 CONCLUSION OF LAW

Because of her failure, without good cause or adequate reason offered, to report for her scheduled VA compensation examinations needed to decide her appeal, the Veteran's claim must be denied as a matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.655 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)] redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

In this case, VCAA notice is not required because the claim is being denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) [where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law]; VAOPGCPREC 5-2004 (June 23, 2004) [VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit].  

II.  Analysis

The Veteran filed an increased evaluation for her back disability in June 2006.  She subsequently underwent back surgery in September 2007.  A temporary total evaluation was granted effective September 4, 2007 to October 31, 2007 under 38 C.F.R. § 4.30 (2011) based on surgical convalescence.  A 20 percent was assigned beginning November 1, 2007.  Unfortunately, VA treatment records for the period beginning November 1, 2007 were missing from the file.  Also, no VA examination was provided to the Veteran for her back disability following the convalescence period.

Consequently, the Board remanded the Veteran's back claim for the period beginning November 1, 2007 in order for the AMC/RO to obtain VA treatment records and to provide an examination to the Veteran addressing the postoperative severity of her service connected low back disability.

It appears that the AMC scheduled such an examination in September 2010 at the Saginaw, Michigan, VA Medical Center (VAMC).  The record does not contain any communication from the Veteran prior to the examination date indicating that she would not be able to report for the examination or requesting that the examination be rescheduled.  

In October 2010, the Veteran submitted a statement to the RO stating that she was out of town during the October 1, 2010 treatment.  (The Board assumes that she is referring to the examination scheduled for September 30, 2010).  Notably, the Veteran has not alleged that she did not receive notice of the examination prior to the date of the examination.  While she alleges that she contacted the RO or the VAMC and was told to reschedule the appointment and that no one called her to reschedule the appointment, there is no record of this communication in the claims folder.    

It appears the RO, in light of the ambiguity surrounding the Veteran's assertion that she had called to reschedule the 2011 examination, scheduled the Veteran for another examination in September 2011.  Once again, the Veteran failed to report for the scheduled examination.  The Veteran has not explained why she did not report for the examination, nor has she requested that the examinations be rescheduled.  Indeed, in the March 2012 Written Brief Presentation, the Veteran's representative did not give a reason for the Veteran's failure to appear at the 2011 VA examination and did not request that such be rescheduled.  See the March 2012 Written Brief Presentation from the Veteran's representative. 

Failure to report for examination or submit evidence may be considered as abandonment of a claim.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  Also, when a claimant fails without good cause to report for an examination scheduled in conjunction a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).
Good cause includes, but is not limited to, illness or hospitalization of the claimant, death of an immediate family member, etc.... Id.  

The Court has further clarified that when a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination.  See Turk v. Peake, 21 Vet. App. 565, 570 (2008). 

As to the first point, when remanding this claim in September 2010, the Board had previously determined that a medical examination was needed to fairly decide the Veteran's back claim for the period beginning November 1, 2007.  According to the medical evidence in the claims file, no VA examination was provided to the Veteran following her surgery or convalescent period.  Although VA treatment records for this period are now associated with the claims file in compliance with the Board's September 2010 remand, they include little to no treatment for the Veteran's back.  Therefore, the Veteran's failure to report to a VA examination is fatal to her claim for an increased evaluation because the evidence currently of record simply is not adequate to adjudicate her back disability.   

As to the second point, neither the Veteran nor her representative has provided any good cause or adequate explanation for her refusal to report for a VA compensation examination to obtain this necessary medical evidence.  Although, it appears she was out of town during the first examination, she gave no explanation as to the reason for being out of town.  In any event, the RO did reschedule the examination.  However, the Veteran gave no explanation as to why she failed to appear for the second examination.

As the Veteran has not provided good cause for her failure to report for the 2011 examination and such examination was necessary to establish the severity of her back disability following surgery, in accordance with VA regulation, her claim for a higher evaluation for the period beginning November 1, 2007 must be summarily denied.  See 38 C.F.R. § 3.655(b) (using "shall" to denote automatic, nondiscretionary, summary denial of the claim). 

      
ORDER

An evaluation in excess of 20 percent for low back syndrome with levoscoliosis and thoracic osteophytosis beginning November 1, 2007, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


